The Honorable Lacy Landers State Representative 524 River Street Benton, Arkansas 72015
Dear Representative Landers:
This is in response to your request for an opinion regarding Act 553 of 1987. You have asked the following question:
Does Act 553 encompass lignite within the term of coal?
Act 553 is entitled "An Act to Require All Electric Utilities in Arkansas Selling Electricity to Consumers in Arkansas and Operating Coal-Fired Electric Generating Plants in Arkansas to Burn a Mixture of Coal Containing a Minimum Amount of Arkansas-Minded Coal; To Prohibit An Increase In Cost to Consumers; To Require the Reporting of the Amounts and Costs of All Coal Burned For Generating Electricity in Arkansas; and For Other Purposes."
While the word "coal" is used throughout Act 553, it is reasonable to conclude that lignite is encompassed within the provisions of the Act.  It will always be presumed that the legislature employed words in their usual and common meaning. Simmons First National Bank v. Abbott, 288 Ark. 304, 705 S.W.2d 3 (1986).  In this instance, the legislature's use of the word "coal" of necessity includes lignite since lignite is simply a form of coal high in sulfur content.  In fact, the Second College Edition of the American Heritage Dictionary (1985 Ed.) defines "lignite" as "a low-grade, brownish-black coal."
It is my opinion, therefore, that the answer to this question is yes.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.